DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/27/2022 has been entered. Applicant has amended claims 1, 3, 5, 7, 10, 12, 14, 16, 19, and 20. No claims have been cancelled or added. Claims 1-20 are currently pending. 
Response to Arguments


Applicant’s arguments, see page 19, filed 01/27/2022, with respect to claims 19 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 19 and 20 has been withdrawn. 

Applicant’s arguments, see pages 19-20, filed 01/27/2022, with respect to the rejection(s) of claim(s) 1-3 and 10-12 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Pal et al (US 2019/0147092) in view of Diederich et al (US 2018/0260399). Diederich teaches the amended limitation as seen in the current rejection below.
Allowable Subject Matter




Claims 4-9 and 13-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Pal generally teaches executing a query that includes an indication to process data managed by an external data system. The system identifies the external data system that manages the data to be processed, and generates a subquery for the external data system indicating that the results of the subquery are to be sent to multiple worker nodes. The system also generates instructions for multiple worker nodes to receive and process results of the subquery from the external data system.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims 4-9 and 13-20. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US 2019/0147092) in view of Diederich et al (US 2018/0260399).

Regarding claim 1, Pal teaches:
A method for identifying hierarchically related files stored in a database, the method comprising (Figure 6A-B): 
reading, by a first worker application of a plurality of worker applications executing on a server, from an input queue, an input message identifying one or more tasks to be performed by the first worker application to identify files at a first, top level of a plurality of levels of a hierarchy; (Figure 6A, 604 and Figure 6B - When a user query is processed, a search step will precede other queries in the pipeline in order to generate a set of events at block 640).
executing, by the first worker application, the one or more tasks identified in the input message, wherein the one or more tasks comprise one or more queries to a table associated with the first level of the hierarchy, ([0121] - The set of events to which an extraction rule applies may be identified by metadata associated with the set of events. For example, an extraction rule may apply to a set of events that are each associated with a particular host, source, or source type. When events are to be searched based on a particular field name specified in a search, the system uses one or more configuration files to determine whether there is an extraction rule for that particular field name that applies to each event that falls within the criteria of the search) 
generating, by the first worker application, one or more messages based on results of executing the one or more tasks identified in the input message (Figure 6B, 640); and 
storing, by the first worker application, the generated one or more messages in a first intermediate queue, wherein the first intermediate queue comprises an input queue for a second worker application of the plurality of worker applications, the one or more messages stored in the first intermediate queue identifying one or more tasks to be performed by the second worker application to identify files at a second level of the plurality of levels of the hierarchy (Figure 6B 624 - Intermediate results table 624 shows fewer rows because it represents the subset of events retrieved from the index that matched the search terms "sourcetype=syslog ERROR" from search command 630).  
	Pal does not explicitly teach wherein each level of the plurality of levels of the hierarchy is associated with one of a plurality of tables, wherein each table of the plurality of tables identifies files at the associated level of the hierarchy based on metadata for the files, and wherein the metadata further indicates a hierarchical relationship between the files stored in the database.
Diederich teaches wherein each level of the plurality of levels of the hierarchy is associated with one of a plurality of tables, wherein each table of the plurality of tables identifies files at the associated level of the hierarchy based on metadata for the files, and wherein the metadata further indicates a hierarchical relationship between the files stored in the database ([0074] FIG. 6 describes the content related archiving process started in step S400. In step S410, the content related tiering engine 10 determines files or documents that can be archived in a lower lever storage tier B, C, D based on the enhanced metadata and the priority list using the content archiving means 400. Here the enhanced content related metadata tables (CRTE.Static_KEYWORDS; CRTE.KEYWORDS; CRTE.REFERENCES; CRTE.ACCESS_HISTORY; and CRTE.SEARCH_HISTORY) of the Relational Database Management System (RDBMS) will be used to identify “cold” documents that can be archived in lower level storage tiers B, C, D.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Pal to include teaches wherein each level of the plurality of levels of the hierarchy is associated with one of a plurality of tables, wherein each table of the plurality of tables identifies files at the associated level of the hierarchy based on metadata for the files, and wherein the metadata further indicates a hierarchical relationship between the files stored in the database. It would be advantageous to improve the user experience by avoiding long response times as taught by Diederich [0004].

Regarding claim 2, Pal teaches:
The method of claim 1, wherein executing the one or more tasks identified in the input message read from the input queue further comprises obtaining a batch of rows from the table associated with the first level of the hierarchy, each row of the obtained batch of rows related to a file having an identifier of the first level of the hierarchy matching an identifier indicated in the input message read from the input file, wherein generating the one or more messages based on results of executing the one or more tasks identified in the input message read from the input file comprises generating one message per row of the obtained batch of rows, and  Page 38 of 54Attorney Docket No. 8946-116 wherein executing the one or more tasks identified in the input message read from the input file comprises ([0260]- For example, the second intermediate results table 626 shows fewer columns, representing the result of the top command, "top user" which summarizes the events into a list of the top 10 users and displays the user, count, and percentage): 
repeating said executing the one or more tasks identified in the input message read from the input queue and said generating the one or more messages based on results of executing the one or more tasks identified in the input message read from the input file for up to a predetermined number of iterations (Figure 6B, 642); 
in response to identifying all files having an identifier of the first level of the hierarchy matching the identifier indicated in the input message read from the input queue before performing the predetermined number of iterations, deleting the input message from the input queue; and (Figure 6B 626)
in response to performing the predetermined number of iterations, deleting the input message from the input queue and writing a new message to the input queue, the new message indicating a progress of the predetermined number of iterations.  ([0261] - Finally, at block 644, the results of the prior stage can be pipelined to another stage where further filtering or processing of the data can be performed, e.g., preparing the data for display purposes, filtering the data based on a condition, performing a mathematical calculation with the data, etc.)
Regarding claim 3, Pal teaches:
The method of claim 1, further comprising: 
reading, by the second worker application, one of the one or more messages stored in the first intermediate queue; (Figure 6B 626)
executing, by the second worker application, the one or more tasks identified in the message read from the first intermediate queue,
generating, by the second worker application, one or more messages based on results of executing the one or more tasks identified in the message read from the first intermediate queue; and (Figure 6B,628)
storing, by the second worker application, the generated one or more messages in a second intermediate queue, wherein the second intermediate queue comprises an input queue for a third worker application of the plurality of worker applications, the one or more messages stored in the second intermediate queue identifying one or more tasks to be performed by the third worker application to identify files at a third level of the plurality of levels of the hierarchy.  (Figure 6B, 644)
Claims 10-12 are rejected using similar reasoning seen in the current rejection of claims 1-3 due to reciting similar limitation but directed towards a system.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166